Citation Nr: 1103580	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Whether clear and unmistakable error existed in the April 26, 
2004 rating decision, wherein the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for recurrent infections, 
debilitating conditions, and misdiagnosis resulting from bypass 
grafting on March 5, 2002.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision prepared by a 
special processing unit of the RO in Cleveland, Ohio.  The RO in 
Pittsburgh, Pennsylvania is the agency of original jurisdiction 
(AOJ).  

The Veteran and his wife presented testimony before the 
undersigned Veterans Law Judge in September 2010.  The transcript 
has been associated with the claims folder.

The Veteran has petitioned to reopen a previously denied 
claim of service connection for a back condition.  This 
issue has not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction and refers the matter to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an April 26, 2004 rating decision, the RO denied the 
Veteran's claim for compensation under 38 U.S.C.A.§1151 for 
recurrent infections, debilitating conditions and misdiagnosis 
resulting from bypass grafting performed on March 5, 2002.  

2.  The Veteran has not identified any error of fact or law, that 
when called to the attention of later reviewers, compelled a 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error in 
connection with the rating decision on April 26, 2004.  



CONCLUSION OF LAW

A valid claim of CUE in the April 26, 2004, rating decision has 
not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2010); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the AOJ, even 
if the adjudication occurred prior to the enactment of VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Considering the nature of the claim, which involves a 
determination of whether CUE was present in a prior final rating 
decision, the provisions of VCAA are not applicable.  

This conclusion is based on the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (holding that a litigant 
alleging CUE is not pursuing a claim for benefits pursuant to 
part II or III, but rather is collaterally attacking a final 
decision, pursuant to section 5109A of part IV or section 7111 of 
part V of title 38).  See also Parker v. Principi, 15 Vet. App. 
407 (2002).  

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment and personnel records, post-service VA and private 
treatment records, and the transcript of the September 2010 
hearing.  

The Board notes that the Social Security Administration (SSA) 
informed VA in June 2009 that there were no medical records on 
file for the Veteran.  The RO made a formal finding on the 
unavailability of the SSA records in June 2009.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

The Veteran submitted a letter from Dr. AJG in August 2009.  The 
Veteran waived initial RO consideration of the newly submitted 
evidence.  As such, a remand for preparation of a Supplemental 
Statement of the Case (SSOC) is not necessary.  38 C.F.R. 
§ 20.1304(c).


Analysis

The Veteran contends that the April 26, 2004, rating decision 
that denied his claim for disability compensation under 
38 U.S.C.A. § 1151 for recurrent infections, debilitating 
conditions, and misdiagnosis resulting from bypass grafting on 
March 5, 2002, was clearly and unmistakably erroneous.  

Specifically, the Veteran asserts that the RO failed to 
adjudicate his claim for scarring of his neck and chest under the 
provisions of 38 U.S.C.A. § 1151.  

The Veteran further maintains that he had an unforeseen reaction 
from a drug used (Captopril) following the coronary artery bypass 
graft surgery (CABG), resulting in additional disability 
manifested by painful and unsightly neck scarring.  

A decision by the Secretary under chapter 38 is subject to 
revision on the grounds of CUE.  If such error is established, 
the prior decision shall be reversed or revised.  38 U.S.C.A. 
§ 5109(a).

The Board notes that, under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of a 
prior decision on the grounds of CUE, has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence of 
CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is 
present in a prior determination is analyzed under a three-
pronged test.  

First, it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or whether the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  

Second, the error must be "undebatable" and of the sort " that 
had it not been made, would have manifestly changed the outcome 
at the time it was made."  

Third, a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313). 

The Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1992).  Moreover, the mere misinterpretation of facts cannot 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991). 

The Court has also held that the failure to fulfill the duty to 
assist cannot constitute CUE.  See Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
essence of a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  Smith 
v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  

As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(recognizing a claimant's "extra-heavy burden" of persuasion 
before the CAVC in a claim of CUE).  

Historically, the Veteran filed an "1151 claim" for a neck 
lesion in April 2002.  See VA Form 21-4138 received April 10, 
2002.  Thereafter, in a statement received in February 2003, the 
Veteran indicated that he was filing an "1151 claim" for 
recurrent infections post CABG, recurrent admissions, 
debilitating condition post-CABG, and misdiagnosis of the 
condition post-CABG.  See VA Form 21-4138 received February 4, 
2003.    

In June 2003, the Veteran filed VA Form 21-526, Application for 
Compensation and/or Pension, for a heart condition and recurrent 
infections.  

The evidence then of record was as follows:  On March 5, 2002, 
the Veteran underwent a minimally invasive endoscopic saphenous 
vein graft.  He additionally underwent a minimally invasive off-
pump CABG times three including the left internal mammary artery 
to the left anterior descending coronary artery, left renal 
artery to the obtuse marginal, and saphenous vein graft to the 
ramus.  The Veteran tolerated the procedure well and was 
transferred to the intensive care unit (ICU) in stable 
hemodynamic condition.

Post-operatively, the Veteran developed a fixed drug eruption to 
Captopril at the base of his neck.  The Captopril was 
discontinued, the Veteran was placed on 1% hydrocortisone 
ointment with a dermatology follow-up.  At the completion of 
treatment and hospitalization, the complications had resolved.   

The VA outpatient treatments show the Veteran was treated for 
acute ulcerative dermatitis of the posterior neck after 
discharge.  An entry dated in April 2002 revealed the Veteran 
would have a long term healing process secondary to his diabetes 
mellitus.  The last of the hypergranulation tissue was treated 
with silver nitrate in June 2002.  An entry dated in August 2002 
showed the Veteran's scar was unstable and had eroded.  This was 
the last entry pertaining to treatment for the neck scar.  

With regard to the chest scarring, the Veteran developed a left 
pectoral muscle hematoma in July 2002.  He had staphylococcal 
bacteremia, which was treated with long term antibiotics.  In 
July 2002, the Veteran also underwent a unilateral left side 
pectoralis flap, muscle skin graft of the trunk, and removal of 
the sternal wires.  There were no complications following this 
surgery. 

The RO denied entitlement to compensation under the provisions of 
38 C.F.R. § 1151 for recurrent infections, debilitating 
conditions, and misdiagnosis resulting from bypass grafting on 
March 5, 2002.  

The RO denied the claim on the basis that the Veteran signed an 
informed consent that told him of possible complications 
attendant with his surgery of which, infection was enumerated.  

The RO found that the Veteran developed a reaction to the drug 
Captopril that resulted in an eruption at the base of his neck.  
The RO further found that the eruption was treated extensively 
and was brought under control.  The RO also found that the 
incision of the chest was infected and treated.  

The Veteran's diabetes mellitus was found to contribute to the 
Veteran's susceptibility to infection after surgery.  The RO 
concluded that no fault was shown on the part of VA in the 
Veteran's care and treatment.  

The Veteran was notified of the decision in May 2004.  He did not 
appeal the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

The instant claim was presented in March 2006.  At that time, it 
was asserted that the rating decision dated "4/26/2003" failed 
to consider the Veteran's claim for painful/tender, repugnant 
scar on his neck, which amounted to CUE.  

The Board has carefully considered the applicable law and the 
evidence of record at the time of the April 2004 rating decision 
and finds that the Veteran's assertions regarding the assignment 
of CUE are without legal merit.  

His principal contention relative to the April 2004 rating 
decision is that the RO failed to adjudicate his claim for neck 
scarring as a result of the March 2002 surgery.  

Recently, the Veteran's representative has argued that Veteran 
had an "unforeseen" reaction from a drug used (Captopril) 
following the CABG surgery, which resulted in the additional 
disability of painful neck scarring.  

The Veteran also claimed CUE at his September 2010 Board hearing 
as the result of the RO's failure to consider chest scarring.  

First, the Veteran does not argue, nor is there any evidence that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  

Second, assuming he claims such, the mere assertion of 
misinterpretation of facts cannot meet the stringent definition 
of CUE.  See Thompson, 1 Vet. App. at 253.  

While the rating decision may not have been entirely 
comprehensive in its discussion of the aspect of the claim 
pertaining to scarring and infections of the chest and neck, 
there is no "undebatable" error that would have manifestly 
changed the outcome of the April 2004 decision.

Title 38, United States Code, Section 1151 provides that, where a 
veteran suffers an injury or aggravation of an injury resulting 
in additional disability by reason of VA hospitalization or 
medical or surgical treatment, compensation shall be awarded in 
the same manner as if such disability were service connected.  

The amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 
require a showing that the VA hospitalization or treatment in 
question not only resulted in additional disability but that the 
proximate cause of such additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the VA's part in furnishing such treatment 
or that the proximate cause of the additional disability was an 
event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. 
§ 1151, which were filed on or after October 1, 1997.   See 
VAOPGCPREC 40-97.  The Veteran filed his claim under 38 U.S.C.A.§ 
1151 in 2003, and so the amendments to 38 U.S.C.A. § 1151 applied 
in his case.  

The regulations implementing 38 U.S.C.A. § 1151 were again 
amended effective on September 2, 2004.  See 69 Fed. Reg. 45,426 
(August 3, 2004) as follows. 

Notably, these amendments require to establish causation, the 
evidence must show that the hospital care, medical or surgical 
treatment, or examination resulted in the Veteran's additional 
disability.  Merely showing that a Veteran received care, 
treatment or examination and that the Veteran has an additional 
disability does not establish causation.  38 C.F.R. 
§ 3.361(c)(2)(2003).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing surgical treatment caused a veteran's additional 
disability, it must be shown that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider or VA furnished the surgical treatment without the 
Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(2003).  

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  

In determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of risk 
that a reasonable health care provider would have disclosed in 
connection with informed consent.  38 C.F.R. § 3.361(d)(2)(2003).  

As the relevant evidence in this case pre-dates September 2, 
2004, these amended regulations do not apply to the Veteran's 
appeal.  

The Veteran's representative has argued that the Veteran had an 
"unforeseen" reaction from a drug used (Captopril) following 
the CABG surgery, which resulted in the additional disability of 
painful neck scarring.  

While there is no dispute the Veteran has scarring of both the 
neck and chest, simply showing additional disability does not 
establish causation.  The medical records associated with the 
claims folder showed the Veteran developed a reaction to 
medication administered, as well as an infection, events 
reasonably  foreseen and disclosed in connection with obtaining 
the Veteran's informed consent.  

To support the claim, there must be at least some medical 
evidence showing that the Veteran has additional permanent 
disability proximately caused by carelessness, negligence, lack 
of proper skill, error in judgment during the surgery performed 
in March 2002 or evidence showing that there was some similar 
instance of fault on the VA's part in furnishing such treatment, 
or evidence showing that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable. The 
claims file contains no such evidence.  

Further, though not part of the record then, the RO recently 
obtained a VA medical opinion dated in December 2006.  The 
examiner opined that there was no evidence that the posterior 
neck scar and hyperpigmentation area and postsurgical anterior 
chest scar were the result of maltreatment at the hands of any 
clinician.

Though this opinion was not sought prior to the September 2004 
rating decision, the 
Court has held that the failure to fulfill the duty to assist 
does not constitute CUE.  See Crippen, supra; Caffrey, supra.

In conclusion, the Board finds that there was no CUE with respect 
to the application of statutory or regulatory provisions.  

There was no showing that the neck and chest scarring that 
resulted from the March 5, 2002 infection was the result of  
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing such treatment.  

The Veteran has not met the relevant burden, and, therefore, the 
April 2004 rating decision did not involve CUE.



ORDER

As no valid claim for CUE in the rating decision of April 26, 
2004, has been presented, the appeal is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


